UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-6144


WILLIAM DOUGLAS HAMPTON,

                    Plaintiff - Appellant,

             v.

FEDERAL CORRECTIONAL COMPLEX PETERSBURG; ERIC WILSON,
Warden; MAURICE DANZEY, Associate Warden; L. HUMPHREY, Recreation
Supervisor; R. SPEARS, Education Supervisor; R. HUTCHINGS, Associate
Warden; D. DICOCCO, Health Services Administrator; M. REYNOLDS, Director
of Psychology; P. HILLETEWORK, Mid-Level Practitioner; S. HARRIS, Legal
Administrator; A. LEWIS, Associate Warden; K. KIDDY, Unit A/B Manager,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Claude M. Hilton, Senior District Judge. (1:15-cv-00318-CMH-TCB)


Submitted: April 25, 2017                                         Decided: April 28, 2017


Before MOTZ, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William Douglas Hampton, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      William Douglas Hampton, a federal prisoner, appeals the district court’s order

dismissing his declaratory judgment action under 28 U.S.C. § 1915A (2012) for failure to

state a claim. On appeal, we confine our review to the issues raised in the Appellant’s

brief. See 4th Cir. R. 34(b). Because Hampton’s informal brief does not challenge the

basis for the district court’s disposition, Hampton has forfeited appellate review of the

court’s order. See Williams v. Giant Food Inc., 370 F.3d 423, 430 n.4 (4th Cir. 2004).

Accordingly, we deny Hampton’s motion for declaratory judgment and affirm the

judgment of the district court. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.



                                                                             AFFIRMED




                                            2